Citation Nr: 0507861	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-08 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for 
hyperparathyroidism, to include as secondary to diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  The entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus.   


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, issued in July 2002.  The RO, in 
pertinent part, denied the claims of service connection on 
appeal.  The veteran submitted a timely notice of 
disagreement later that same month, in July 2002.  A 
statement of the case (SOC) was issued in November 2002, and 
the veteran requested a hearing before a Decision Review 
Officer in February 2003.  The veteran modified that request, 
requesting an informal hearing, and the requested informal 
hearing was conducted in April 2003.  The veteran's timely 
substantive appeal was submitted in April 2003.

By a rating decision prepared in August 2003 and issued to 
the veteran in September 2003, the RO granted entitlement to 
service connection for diabetes mellitus, type II, and 
assigned a 20 percent initial evaluation.  In September 2003, 
the veteran disagreed with the assigned initial 20 percent 
evaluation, and a SOC addressing that initial evaluation was 
issued in December 2004.  The veteran's claims file was 
transferred to the Board in January 2005 in connection with 
the issues on appeal.  The record before the Board does not 
reflect whether the veteran submitted a timely substantive 
appeal for an initial evaluation in excess of 20 percent for 
diabetes mellitus, as the time allowed by statute for 
submission of a timely appeal had not expired when the claims 
file was transferred to the Board.  That issue is not before 
the Board for appellate review at this time.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The preponderance of the evidence establishes that 
hyperparathyroidism, now status post surgical treatment, was 
not manifested in service and is not secondary to the 
veteran's service-connected diabetes mellitus.

3.  The preponderance of the evidence establishes that the 
veteran's hypertension was not manifested in service or 
within the year following the veteran's service separation, 
and that hypertension is not secondary to the veteran's 
service-connected diabetes mellitus.

4.  There is no current medical diagnosis of peripheral 
neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for 
hyperparathyroidism, including as secondary to service-
connected diabetes mellitus, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309, 3.310 (2004).

2.  The criteria for service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).

3.  The criteria for service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the claimed disorders.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The service 
connection claims at issue in this appeal were submitted in 
January 2002, following enactment of the VCAA, and the VCAA 
is applicable to the claims on appeal.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In June 2002, the RO issued a letter which specifically 
advised the veteran of the enactment of the VCAA, advised the 
veteran of the criteria for establishing service connection 
and of the types of evidence which might be relevant to 
substantiate the claims of service connection, and explained 
what types of evidence VA would obtain or would assist the 
veteran to obtain.  The letter identified the veteran's 
responsibilities to submit or identify evidence, and advised 
the veteran that he should submit evidence as soon as 
possible, but that he had one year from the date of the 
letter to submit evidence toward the claims at issue.  This 
letter advised the veteran that no signature had been 
received on the signature line required on the claims form.  
The veteran returned the signature form, signed, later in 
June 2002.  In addition, the veteran submitted signed consent 
forms for release of clinical records from identified 
providers. 

In a statement submitted in September 2002, the veteran 
requested that a Decision Review Officer (DRO) review his 
claim.  The November 2002 SOC was issued by a DRO.   The 
November 2002 SOC advised the veteran of the principles 
relating to service connection, including 38 C.F.R. §§ 3.303, 
3.307, 3.309.

A supplemental statement of the case (SSOC) was issued in 
August 2003.  That SSOC explained that the medical opinion of 
record was unfavorable to the claims for hyperparathyroidism 
and hypertension as secondary to diabetes mellitus and that 
service connection could not be granted for peripheral 
neuropathy because there was no current diagnosis of that 
disorder.  

Finally, the veteran was advised in January 2005 that his 
appeal and records were being forwarded to the Board.  He was 
advised that he had 90 days, or until the Board issued a 
decision, to request a hearing or to send additional 
evidence.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than one year has elapsed since the RO notified the 
veteran of the provisions of the VCAA; the Board is not 
precluded from completing appellate review.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the appellant to develop the claim on 
behalf of the veteran.  In particular, the appellant has been 
afforded multiple opportunities to submit or identify 
evidence during the pendency of this claim.  

It is noted that the decision of the CAVC in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the veteran's 
initial claim was submitted after the enactment of the VCAA, 
and the veteran was provided with notice of the enactment of 
the VCAA and of the provisions of the VCAA prior to the 
initial AOJ decision.  

The notices provided to the appellant clearly satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claims for 
service connection.  The notifications advised the appellant 
to identify or submit any relevant evidence.  The content of 
the notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, including through an informal 
hearing with the DRO.  The Board finds that the claimant 
has indeed been notified that he should provide or 
identify any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
for service connection may proceed, consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Factual background

By a claim submitted in January 2002, the veteran sought 
service connection for hypertension, hyperparathyroidism, and 
peripheral neuropathy, among other disorders.  

An August 1998 treatment record and letter from LMB, MD, 
reflects that a diagnosis of hyperparathyroidism was assigned 
based on the veteran's complaints and results of laboratory 
examination of the blood, which disclosed an abnormal calcium 
level.  Parathyroidectomy was performed in September 1998.

Treatment records from October 2000 to December 2001 disclose 
that the veteran had a 10-year history of diabetes, was on an 
antihypertensive regimen, and had a history of primary 
hyperparathyroidism, which had been surgically treated.  
These records are devoid of opinion as to the etiology of 
those disorders, and are devoid of assignment of a diagnosis 
of peripheral neuropathy.  

The examiner who conducted VA examination in May 2003 was 
asked to provide an opinion as to whether it was at least as 
likely as not that the veteran's hypertension was secondary 
to diabetes mellitus.  The examiner was also asked to provide 
an opinion as to the etiology of hyperparathyroidism and to 
determine the etiology of peripheral neuropathy, if present.

The veteran reported that diabetes mellitus, type II, was 
diagnosed in 1988.  He reported symptoms of tingling and 
numbness in his fingers.  The veteran attributed these 
symptoms to diabetic neuropathy.  The veteran reported that 
hypertension was diagnosed at about the same time that 
diabetes mellitus was diagnosed, in 1988.  The examiner 
concluded that, although the veteran had diabetes mellitus, 
type II, it was less likely than not that the veteran's 
hypertension was secondary to his diabetes mellitus.  

The examiner also provided an opinion that it was less likely 
than not that the veteran's primary hyperparathyroidism was 
caused by his diabetes mellitus.  The examiner explained that 
medical literature does not include diabetes mellitus as a 
causative agent for hyperparathyroidism.  

The examiner also determined that a diagnosis of diabetic 
neuropathy was not currently indicated, since 
electrodiagnostic evaluation for peripheral neuropathy 
disclosed no evidence of neuropathy in the upper or lower 
extremities.



Laws and regulations applicable to service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include hypertension, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  In the absence of medical evidence of 
a current claimed disorder, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). 

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

Analysis

Claims for service connection for hyperparathyroidism and 
hypertension

The veteran does not contend that hyperparathyroidism or 
hypertension were incurred during his service or were 
manifested in service, and the medical evidence establishes 
that neither of these disorders were diagnosed until more 
than 20 years had elapsed following the veteran's service 
discharge.  The veteran does not contend that either disorder 
was chronic or continuous following his service discharge.  
The veteran does not contend that diabetes mellitus has 
aggravated his hypertension.  

The Board has considered whether there is any evidence to 
suggest that hyperparathyroidism or hypertension were 
manifested in service or that hypertension was manifested 
within one year following the veteran's service discharge or 
is aggravated by the veteran's diabetes mellitus.  The Board 
is unable to find such evidence.  Thus, the evidence is 
against a finding that either disorder was incurred during 
service, or, for hypertension, was incurred within an 
applicable presumptive period following service, or is 
aggravated by a service-connected disability.

Rather, the veteran contends that hyperparathyroidism and 
hypertension resulted from his service-connected diabetes 
mellitus.  However, there is no medical evidence of record 
which supports the veteran's belief.  The private clinical 
evidence of record is devoid of opinion as to the etiology of 
these disorders.  The VA examiner who considered the etiology 
of these disorders provided an opinion that it was less than 
likely (less likely than not) that either disorder was 
secondary to the service-conducted diabetes mellitus.

The May 2003 VA opinion is quite persuasive, as the examiner 
reviewed the veteran's history, conducted examination, and 
provided a brief rationale for each opinion.  The only 
evidence of record favorable to the veteran's contention that 
service-conducted diabetes mellitus caused 
hyperparathyroidism or hypertension is evidenced supplied by 
the veteran.  The veteran's lay belief as to the etiology of 
these disorders is not competent medical evidence to 
establish the etiology of either disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against a finding that 
hyperparathyroidism or hypertension is secondary to service-
connected diabetes mellitus.  As discussed above, the 
criteria for service connection for hyperparathyroidism or 
hypertension are not met on any other basis.  As the 
preponderance of the evidence is against the claims, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable to 
warrant a more favorable result.  The claims of entitlement 
to service connection for hyperparathyroidism and 
hypertension must be denied.

Claim for service connection for peripheral neuropathy

The veteran has stated a belief that he has peripheral 
neuropathy.  However, the objective evidence of record, 
primarily electrodiagnostic evaluation conducted in May 2003, 
disclosed no evidence of peripheral neuropathy.  The examiner 
who conducted the May 2003 examination declined to offer a 
diagnosis of peripheral neuropathy.  VA and private 
outpatient clinical records reflect that the veteran has been 
monitored for development of peripheral neuropathy, but those 
records are devoid of a diagnosis of peripheral neuropathy.

The CAVC has stated that the laws and regulations governing 
veterans' benefits preclude an award of benefits for a 
disorder in the absence of medical diagnosis of the disorder.  
Brammer, supra.  Although the veteran contends that he has 
peripheral neuropathy, his lay belief that he has that 
disorder is not competent clinical evidence which can serve 
to establish his claim in the absence of supporting medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

In the absence of a diagnosis of peripheral neuropathy, there 
is no evidence to warrant a grant of service connection.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for peripheral neuropathy must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for service connection for hyperparathyroidism is 
denied.

The appeal for service connection for hypertension is denied.

The appeal for service connection for peripheral neuropathy 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


